Citation Nr: 1615775	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  10-13 856A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for ulcerative colitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel
INTRODUCTION

The Veteran served on active duty from August to September 1994.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Roanoke, Virginia RO.

A hearing was held before the undersigned in March 2013.  A transcript of the hearing is of record.  

In December 2013 and April 2014, the appeal was remanded for further evidentiary development.


FINDINGS OF FACT

1.  Clear and unmistakable evidence shows that ulcerative colitis preexisted the Veteran's entrance into service.

2.  Clear and unmistakable evidence shows that preexisting ulcerative colitis was not aggravated by service.


CONCLUSION OF LAW

The criteria for service connection for ulcerative colitis have not been met.  38 U.S.C.A. § 1110, 1111, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

VA satisfied its duty to notify via an August 2008 letter that provided the Veteran with adequate notice prior to the initial January 2009 rating decision.  

The duty to assist has also been met.  VA has obtained, to the extent possible, all relevant evidence identified by the Veteran and necessary for an equitable resolution of the issues.  In this regard, the Board notes that a September 2003 letter from North Penn Legal Services reflects the Veteran was found to be entitled to Social Security Administration (SSA) disability benefits from July 2001 to December 2002.  VA has a duty to assist a Veteran in obtaining records from SSA where there is a reasonable possibility that they may be relevant to a Veteran's claim.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  In this case, the pertinent questions are whether there is clear and unmistakable evidence the Veteran's ulcerative colitis preexisted his service, and, if so, whether there is clear and unmistakable evidence that it was not aggravated by his service.  These inquiries are focused on what happened prior to and during his service.  There is no indication that SSA records regarding whether he was entitled to disability benefits in the early 2000s would contain relevant evidence regarding what occurred prior to and during the Veteran's service in 1994; therefore, the Board concludes these records are not relevant to the Veteran's case, and that VA did not have a duty to obtain them.   

Pursuant to the Board's December 2013 and April 2014 remands, the Agency of Original Jurisdiction scheduled the Veteran for a VA examination in January 2014 and obtained an addendum opinion in May 2014.  Collectively, the examination report and addendum opinion reflect that the VA examiner examined the Veteran, reviewed his claims file, and provided sufficient opinions on the questions at issue in this case.  Therefore, the January 2014 VA examination report and May 2014 addendum opinion are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claims.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

B.  Legal Criteria and Analysis

The Veteran is seeking entitlement to service connection for ulcerative colitis, which he alleges began during his basic training in the Air Force. 

In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Here, the evidence reflects the Veteran has a current disability of ulcerative colitis and the first element of the claim of service connection has been met.  See January 2014 VA examination report.

Next, the Board turns to the question of whether there was in-service incurrence or aggravation of ulcerative colitis.  

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that (1) an injury or disease existed before acceptance and enrollment into service (2) and was not aggravated by such service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

On June 1993 enlistment examination the Veteran's anus and rectum and genitourinary system were all noted to be normal.  Therefore, the Veteran is presumed sound as to ulcerative colitis.

In order to rebut the presumption of soundness, VA must first prove that there is clear and unmistakable evidence that the disability existed prior to acceptance and enlistment into service.  Here, the Board finds that there is such clear and unmistakable evidence.

The Veteran's service treatment records (STRs) contain an August 1994 physical examination processing note which indicates the Veteran reported there was no change in his medical status since his enlistment physical and that there was no information he had not provided to the recruiter that he wanted to provide at that time.  

August 1994 STRs reflect that the Veteran was treated and hospitalized after experiencing shortness of breath and orthostatic dizziness during physical training.  A Consultation Sheet reflects the Veteran reported having bloody stools off and on for two months.  One part of a Chronological Record of Medical Care reflects that the Veteran had been experiencing bloody stools for two weeks, while another part shows he had been having such symptoms for one month.  

A Narrative Summary record reflects the Veteran reported the sudden onset two months prior to his hospital admission of approximately ten episodes per day of bright red blood per rectum that filled the toilet bowl, followed by diarrhea.  He also complained of awakening three to four nights a week with similar symptoms and having a ten pound weight loss during the prior two month period.

In detailing the Veteran's hospital course, the Narrative Summary notes that anoscopy results revealed normal anal and rectal mucosa without evidence of a source of the lower gastrointestinal bleed.  Results from a flexible sigmoidoscopy revealed mucosa that was granular, congested, and erythematous.  Mucopurulent exudate was also present along with multiple small serpiginous ulcers.  Mucosal muscularity was indistinct, but was bleeding.  The findings were noted to be nonspecific, but consistent with inflammatory bowel disease.  It was noted these changes were classically consistent with a diagnosis of ulcerative colitis with moderate disease activity.  Subsequent endoscopic biopsy results revealed active colitis with cryptitis; there was no tumor, granulomas, or dysplasia seen.  It was concluded that the condition existed prior to service.  The disposition and/or recommendations section of the summary indicates that "[b]y the patient's history, this condition existed prior to [his] entrance into the military" and he was recommended for discharge via entry-level separation.

A September 1994 Medical Board Report concludes that the Veteran had ulcerative colitis that preexisted his service and was not aggravated by his service.  The Medical Board determined the Veteran did not meet the minimum enlistment standards, but met retention standards and recommended that he be returned to duty for action under other directives.

A subsequent September 1994 letter to the Veteran notifies him that he was being recommended for discharge from the Air Force because he did not meet the minimum qualification standards due to ulcerative colitis.

Post-service evidence regarding whether ulcerative colitis preexisted the Veteran's service includes multiple medical opinions.  Specifically, a January 2011 VA examination report and August 2012 addendum opinion, and a January 2014 VA examination report and May 2014 addendum opinion.  The Board will not further discuss the January 2011 and August 2012 opinions.  Although they indicate that the Veteran's ulcerative colitis preexisted his service, the opinions do not rise to the level of meeting the government's heavy burden of proving by clear and unmistakable evidence that the disability preexisted service; therefore, they hold little probative value on this question.

On January 2014 VA examination, the Veteran denied that he had symptoms of ulcerative colitis prior to service.  The Veteran reported to the examiner that he was medicated during his hospitalization, so he was not really sure what he may have said at that time.  The examiner noted that he interviewed and examined the Veteran and reviewed all pertinent records in his claims file.  The examiner found that the Veteran's STRs provided clear and unmistakable evidence that the Veteran had symptoms consistent with ulcerative colitis for months prior to when he entered service.  The examiner found that the descriptions of the symptoms were specific enough that they unmistakably were history taken from the Veteran at the time of the medical incident.  The examiner acknowledged the Veteran's statement that he was medicated and either would not have said or did not remember reporting such symptoms.  However, the examiner found that the evidence of record was specific enough to allow that, with greater than 50% probability, he did indeed render this history.  He also found it important that the Veteran had provided a similar history to the first provider he saw and that he provided a history of symptoms consistent with ulcerative colitis prior to service occurred on multiple occasions in different settings.  The examiner also found that the colonoscopy results and lab findings taken in service were consistent with a well-established disease.  He explained that ulcerative colitis is a chronic inflammatory disorder of unknown cause with a genetic predisposition.  He concluded that the Veteran's reports suggested that he did not recognize and seek care for his symptoms prior to service, but did not support that ulcerative colitis did not exist prior to service.  He indicated that it was less likely as not that ulcerative colitis preexisted service.

The record contains testimony and statements from the Veteran that ulcerative colitis did not exist prior to his service and that he first experienced symptoms of the disease during basic training.  See, e.g., Board Hearing Tr.; April 2010 VA Form 9; February 2003 Guthrie Clinic treatment record.

In June 2010, the Veteran submitted records from his high school reflecting that he had normal medical examinations throughout high school, with the date of his last examination being in July 1993.  

In January 2013, the Veteran submitted statements from his mother, father, brother, sister, and his friend, T.W.S., attesting that the Veteran was in good health prior to service and never displayed any signs or symptoms of being sick or needing to be taken to the doctor.  These statements also indicate that the Veteran's childhood dream was to be in the Air Force and become a pilot.  The Veteran's mother, brother, and sister expressed how surprised they were when they received a phone call about his being in the hospital during basic training because he had been in such good health prior to service.

In January 2013, he submitted an SSA record indicating that he was employed at Pierce's Restaurant prior to entering service.

In March 2014, the Veteran submitted textual evidence about ulcerative colitis which indicates that symptoms of ulcerative colitis can range from mild to severe and can come on either very suddenly or more gradually.

In examining the evidence, the Board places the greatest amount of probative weight on the January 2014 VA examiner's opinion that the Veteran's STRs clearly and unmistakably reflect that ulcerative colitis existed prior to the Veteran's service.  Specifically, the examiner acknowledged the Veteran's recent statements that he did not have symptoms prior to service and that he was on medication when he provided the in-service statements about symptoms prior to service.  However, he concluded the Veteran's in-service statements were very specific and it was highly probable that he had provided the medical history documented.  He also placed importance on the fact that the Veteran had provided the history to multiple providers, including the initial physician who treated him.  Most importantly, in reaching his conclusion, the January 2014 VA examiner relied on results of the medical testing completed on the Veteran during service which reflected that he had a well-established disease.  Therefore, his opinion that ulcerative colitis preexisted the Veteran's service does not solely rely on the history provided by the Veteran in service, but is firmly based on the medical evidence regarding the status of his disability at that time.  

Although textual evidence about ulcerative colitis symptoms arising either very suddenly or gradually was submitted subsequent to the VA examiner's opinion, the opinion reflects the examiner's medical knowledge of ulcerative colitis.  Even if the examiner did not review the specific information submitted by the Veteran, there is no reason for the Board to believe that the examiner was unaware of the medical information contained therein because it would be information within his medical expertise about the signs and symptoms of ulcerative colitis.  

The Board notes that the VA examiner's opinion does at one point indicate that it was less likely as not that ulcerative colitis preexisted service.  However, when reading this statement in conjunction with the rest of the examination report, it does not correlate with the rationale and opinion provided in other parts of the report.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012) (finding that a VA examination report "must be read as a whole" to determine an examiner's rationale).  The totality of the report and opinion otherwise reflects a conclusion that there was clear and unmistakable evidence that ulcerative colitis preexisted the Veteran's service.  Therefore, the Board concludes that this statement was made in error and does not place any weight on that aspect of the opinion.

Regarding statements from the Veteran and his friends and family that he did not have symptoms of ulcerative colitis prior to service, the Veteran is competent to provide testimony regarding whether he experienced observable symptoms prior to service and his friends and family are competent to provide testimony regarding their observations of the Veteran prior to service.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the Board finds the Veteran's statements at the time he was treated in service to be more credible than these later historical accounts of what occurred prior to service.  Lay statements made to clinicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  FED. RULES OF EVID. 803(4); see Rucker v. Brown, 10 Vet. App. 67, 73 (1997) ("Recourse to the [Federal] Rules [of Evidence] is appropriate where they will assist in the articulation of the Board's reasons.").  The Veteran has indicated that he does not remember making these statements or that he was medicated at the time he made them.  Here, as noted by the January 2014 VA examiner, the Veteran's STRs reflect that at the time he was admitted to the hospital he told several different providers that he had experienced various potentially relevant symptoms prior to his entrance into service.  It is also notable that the Veteran filed his claim for service connection in 2008 and the first post-service record reflecting his history of coming down with ulcerative colitis during service is in a February 2003 Guthrie Clinic record, which is about nine years subsequent to his entrance into service.  Therefore, as between his reports made contemporaneous to service, where there was no reasonable motivation for providing inaccurate information and the report was not subject to the effects of time on memory, and his and his family and friends' reports, submitted in the context of seeking monetary benefits from VA, the Board finds the reports made during service to be more probative.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).

The Board also places less weight of probative value on the Veteran's high school records and pre-service SSA information.  His high school records only go to July 1993, which is more than a year prior to when he entered service.  Therefore, they would not have reflected symptoms experienced a few months prior to his entry into service.  Additionally, although the SSA information reflects that he was employed in 1994, it does not reflect how frequently he was working or during which months he was working.  Therefore, this evidence does not support the Veteran's contention that he did not experience symptoms of ulcerative colitis within a few months prior to his service.  

In summary, the Board concludes that the record contains clear and unmistakable evidence, in particular, the January 2014 VA examiner's opinion which is based on a review of not only the Veteran's history provided in service, but also on the medical evidence created at the time of treatment in service, that ulcerative colitis preexisted the Veteran's service.

In order to rebut the presumption of soundness, the Board must further prove by clear and unmistakable evidence that the preexisting disability was not aggravated by service.  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009).

In this case, the May 2014 VA addendum opinion provides clear and unmistakable evidence that ulcerative colitis was not aggravated by the Veteran's service.  Specifically, the opinion concludes that ulcerative colitis was not aggravated beyond its natural progression by an in-service event, injury, or illness.  The examiner explained that the Veteran's ulcerative colitis has remained essentially as one would expect ulcerative colitis to behave, with periods of exacerbations and periods of quiescence.  He noted that the Veteran's most recent colonoscopy showed a single area of colitis and that no progression of disease, including development of colon cancer fistulas and strictures, has occurred.  He further explained that within known medical certainty, there was no event or agent that either causes or progresses ulcerative colitis.  Hence, there was no event in service that could have caused progression of the disability.  Based on this rationale, the VA examiner opined that the Veteran's service did not aggravate the condition beyond its natural progression as his ulcerative colitis progressed in accordance with the natural progression of such disability both during and subsequent to service.

The Board notes that August 2012 and January 2014 VA opinions also address whether the Veteran's condition was aggravated by his service; however, these opinions only find that it is at least as likely as not that the condition was not aggravated by service.  Therefore, they do not provide clear and unmistakable evidence that the condition was not aggravated by the Veteran's service and the Board places little weight of probative value on them.  

The record does not contain any other evidence addressing whether ulcerative colitis was aggravated by service.  Hence, the Board concludes that the May 2014 addendum opinion provides clear and unmistakable evidence that ulcerative colitis was not aggravated by the Veteran's service.  

In this case, the evidence clearly and unmistakably establishes that the Veteran's ulcerative colitis preexisted his service and that it was not aggravated by his service.  Hence, the presumption of soundness is rebutted. 

As such, the Veteran's ulcerative colitis cannot be found to have been incurred in service, and service connection for ulcerative colitis must be denied.

ORDER

Service connection for ulcerative colitis is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


